Citation Nr: 0836296	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to January 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2006 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
scheduled for a Video-Conference hearing in October 2008; he 
failed to appear for such hearing.  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested to a compensable degree in the first postservice 
year; and a preponderance of the evidence is against a 
finding that the veteran's current hearing loss disability is 
related to his service or to any event therein.  

2.  Tinnitus was not manifested in service and the 
preponderance of the evidence is against a finding that any 
current tinnitus is related to the veteran's service or to 
any event therein.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).  

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in April 2006.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2005 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the veteran was also informed of disability rating and 
effective date criteria in March 2006 and January 2007 
letters.  He has had ample opportunity to respond/supplement 
the record and has responded by providing evidence in support 
of his claim.  

Regarding VA's duty to assist, the Board notes that all 
development has been undertaken to obtain the veteran's 
service treatment records (STRs) and alternative records.  
Unfortunately, the STRs were presumably destroyed in the 1973 
fire at the National Personnel Records Center.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that under such circumstances there is a heightened 
obligation on the part of the VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
obligation in mind.  Moreover, the veteran's pertinent, 
available, post-service treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  

While the veteran was not afforded an examination with 
respect to bilateral hearing loss and tinnitus, the Board 
concludes that a VA examination is not necessary.  Under 38 
C.F.R. § 3.159(c)(4), an examination or opinion is necessary 
if the evidence of record is not sufficient evidence to 
decide the issue but: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; and (B) establishes that 
the veteran suffered an event, injury, or disease in service; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
There is no evidence of bilateral hearing loss or tinnitus in 
service, no medical evidence of findings of bilateral hearing 
loss or tinnitus until many years after the veteran's 
service, and no competent (medical) evidence that even 
suggests that there may be a nexus between the veteran's 
bilateral hearing loss and tinnitus and his service.  A 
medical opinion is not necessary to decide this claim, as 
such opinion could not establish related disease or injury in 
service.  Absent any competent (medical) evidence suggesting 
that the veteran's bilateral hearing loss and tinnitus may be 
associated with his service, an examination for a medical 
nexus opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the "low 
threshold" standard as to when a VA examination is necessary 
outlined by the Court in McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006) is not met.  

B.	Factual Background

Service personnel records reveal that the veteran's military 
occupational specialty was warehouseman/labor foreman, and 
that he served in that capacity in the Philippines  for 15 
months as a warehouseman and warehouse foreman.  The report 
of his January 1946 examination for discharge from active 
duty, WD AGO Form 38, shows that his whispered voice hearing 
at discharge was 15/15, bilaterally.  

VA outpatient treatment records from August 2000 to February 
2006 are silent as to complaints or findings of hearing loss.  

In a June 2006 statement the veteran related that he was 
exposed to acoustic trauma landing in the Philippines, and 
reported further exposure to artillery fire in New Guinea.  

VA outpatient treatment records from August 2000 to March 
2007 are silent for complaints or findings of tinnitus.  

A May 2007 audiological evaluation revealed speech 
recognition ability of 92 percent in the right ear, and 88 
percent in the left ear.  Bilateral sensorineural hearing 
loss (SNHL) was diagnosed.  

In his May 2007 Substantive Appeal, the veteran stated that 
he has a hearing problem and constant ringing in his ears, 
and that he experienced many instances of noise trauma 
without hearing protection while in the military.  

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  Service incurrence or 
aggravation of organic disease of the nervous system (to 
include SNHL) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

As the record shows the veteran's STRs may be incomplete 
because they have been lost or destroyed, the Board has a 
heightened obligation to explain its findings and 
conclusions, and carefully consider the benefit of the doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, as such is shown by audiometry on 
May 2007 VA audiological evaluation.  And while there is no 
medical diagnosis of tinnitus, because such disability is 
essentially documented based on subjective complaints (and 
not capable of clinical verification), it may also be 
conceded (based on the veteran's subjective accounts) that 
the veteran has tinnitus  What he must still show to 
establish service connection for the hearing loss and 
tinnitus is that such disabilities are related to his 
service/noise trauma therein.  There is no competent evidence 
that shows, or suggests, that there is a nexus between the 
veteran's current hearing loss and/or tinnitus disabilities 
and his service.  

Acknowledging that some STRs may be lost or destroyed, 
because the veteran's hearing was normal at service discharge 
examination, and because [a complaint of] tinnitus was not 
noted at the time, service connection for hearing loss and 
tinnitus on the basis that such disabilities became manifest 
in service is not warranted.  As there is no medical evidence 
that SNHL was manifested in the first postservice year, there 
is no basis for considering and applying the 38 U.S.C.A. 
§ 1112 chronic disease presumption (for SNHL as an organic 
disease of the nervous system).  

Furthermore, the veteran has not submitted any evidence (and 
there is none in his record) that suggests his hearing loss 
and/or tinnitus might be related to his service.  It is 
noteworthy that the first time hearing loss is identified in 
the medical evidence of record is on May 2007 audiological 
evaluation, approximately 61 years after service.  Likewise 
with tinnitus, there is no mention of such disability of 
record prior to the veteran's filing of his claim seeking 
service connection for such disability in 2005.  Such lengthy 
time intervals between service and the first postservice 
clinical notation of the disabilities for which service 
connection is sought are, of themselves, factors for 
consideration against a finding that the current disabilities 
are related to service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  The veteran's own statements 
relating his current hearing loss and tinnitus to noise 
exposure in service are not competent evidence in this 
matter; he is a layperson, and lacks the expertise to opine 
regarding medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In the absence of any evidence that shows (or suggests) that 
the veteran's hearing loss and/or tinnitus might be related 
to his service, the preponderance of the evidence is against 
his claims seeking service connection for such disabilities.  
Hence, the benefit of the doubt doctrine does not apply; the 
claims must be denied.  
ORDER
Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


